                                         Case 3:19-cv-04238-MMC Document 341 Filed 11/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     PROOFPOINT, INC., et al.,                           Case No. 19-cv-04238-MMC (RMI)
                                   9                    Plaintiffs,
                                                                                             ORDER RE: BRIEFING SCHEDULE
                                  10              v.                                         FOR PLAINTIFFS’ MOTION FOR
                                                                                             ATTORNEYS’ FEES
                                  11     VADE SECURE, INCORPORATED, et al.,
                                                                                             Re: Dkt. No. 287
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Previously, the court bifurcated the issues presented in Plaintiffs’ motion (dkt. 287) for

                                  15   enforcement and sanctions, such that the court would first deal with the issues pertaining to the

                                  16   enforcement of its prior orders before turning to the issue of attorneys’ fees and costs. See Order of

                                  17   November 11, 2020 (dkt. 334) at 2. Now that the discovery orders in question have been enforced

                                  18   (see dkts. 337, 338), the issue of Plaintiffs’ request for attorneys’ fees and costs can be

                                  19   adjudicated. Accordingly, no later than 12:00 p.m. on Friday, December 4, 2020, the parties are

                                  20   ORDERED to file a joint letter brief (without any page limitations) containing chronologically-

                                  21   organized and detailed descriptions for each item or unit of attorneys’ fees and other costs to

                                  22   which Plaintiffs believe they are entitled (along with supporting information such as billing

                                  23   records and declarations pertaining to the justifications for the relevant hourly rates or other costs),

                                  24   as well as Defendants’ point-for-point objections, if any.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 20, 2020

                                  27
                                                                                                      ROBERT M. ILLMAN
                                  28                                                                  United States Magistrate Judge
